Citation Nr: 1002027	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  04-15 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES
 
1.  Entitlement to an evaluation higher than 30 percent for 
left knee patellofemoral syndrome, status post-arthroscopy.
 
2.  Entitlement to an increased rating for right knee 
patellofemoral syndrome, currently evaluated as 20 percent 
disabling.
 
3.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities (TDIU).
 
4.  Entitlement to a compensable evaluation for left knee 
patellofemoral syndrome for the period prior to October 
1998..
 
5.  Entitlement to service connection for cervical and 
thoracolumbar spine disorder secondary to a bilateral 
patellofemoral syndrome.
 
6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a low back disorder.
 
7.  Entitlement to service connection for diabetes mellitus.
 
8.  Entitlement to service connection for a left shoulder 
disorder as secondary to a bilateral patellofemoral syndrome.
 
9.  Entitlement to service connection for a bilateral ankle 
disorder, secondary to a bilateral patellofemoral syndrome.
 
10.  Entitlement to service connection for a bilateral foot 
disorder, secondary to a bilateral patellofemoral syndrome.
 
11.  Entitlement to service connection for a hiatal hernia.
 
12.  Entitlement to service connection for a left hip 
disorder as secondary to service-connected bilateral 
patellofemoral syndrome.
 
 
REPRESENTATION
 
Appellant represented by:     Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
W.T. Snyder, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from November 1969 to 
November 1973.
 
This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Manchester , New 
Hampshire .  A September 2002 rating decision granted a 30 
percent rating for the left knee disorder, and continued a 20 
percent rating for the right knee disorder.  The rating 
decision also denied entitlement to a total disability 
evaluation based upon individual unemployability, and 
entitlement to a compensable evaluation for a left knee 
disorder for the period prior to October 1998.
 
A January 2005 rating decision denied entitlement to service 
connection for cervical and thoracolumbar disorders secondary 
to bilateral knee disorders and denied entitlement to 
compensation for a low back disorder under 38 U.S.C.A. 
§ 1151.  
 
A November 2006 rating decision denied entitlement to service 
connection for diabetes mellitus, and left shoulder, left 
hip, bilateral foot, and bilateral ankle disorders.  An 
August 2007 rating decision denied entitlement to service 
connection for bilateral foot and ankle disorders secondary 
to bilateral knee disorders.
 
An October 2002 rating decision granted entitlement to a 
temporary 100 percent evaluation for the left knee disorder 
following surgical treatment necessitating convalescence, 
effective May 2002, and the Veteran timely appealed the 
effective date of the allowance.  A statement of the case was 
issued in June 2003.  The claims file contains no indication 
the Veteran did not receive it or any evidence U.S. Postal 
authorities returned it to VA as undeliverable.  Neither is 
there any record the Veteran submitted a substantive appeal 
in response to the statement of the case.  Thus, that issue 
is not before the Board and will not be discussed in the 
decision below.  See 38 C.F.R. § 20.200 (2008).
 
A February 2004 rating decision denied entitlement to 
eligibility for automobile adaptive equipment only, and the 
Veteran timely appealed the decision.  A statement of the 
case was issued in December 2004.  The claims file contains 
no indication the Veteran did not receive it or any evidence 
U.S. Postal authorities returned it to VA as undeliverable.  
Neither is there any record the Veteran submitted a 
substantive appeal in response to the December 2004 statement 
of the case.  Thus, that issue also is not before the Board 
and will not be discussed in the decision below.  Id.
 
The Board received additional information from the Veteran 
for which he did not waive initial RO review and 
consideration.  In as much as the additional information does 
not impact the decision rendered below, there is no need 
either to seek a waiver of initial RO consideration from the 
Veteran or to remand for RO review and consideration.  See 
38 C.F.R. § 20.1304 (2008).
 
 
FINDINGS OF FACT
 
1.  For the period prior to August 22, 2002, the Veteran's 
left knee patellofemoral syndrome was not manifested by 
extension limited to 10 degrees or more, or flexion limited 
to 45 degrees or less.
 
2.  For the period since August 22, 2002, the Veteran's left 
knee patellofemoral syndrome has not been manifested with 
extension limited to 30 degrees or more, or flexion limited 
to 45 degrees or less.
 
3.  The Veteran's right knee patellofemoral syndrome has not 
been manifested by extension limited to 10 degrees or more, 
or flexion limited to 45 degrees or less, at any time during 
the appeal period.
 
4.  Except for the period from February 8, to April 19, 2002, 
the Veteran's left knee patellofemoral syndrome has not been 
manifested by chronic instability or subluxation.  For the 
stated period, the left knee was not manifested by moderate 
instability.
 
5.  Except for the period from February 8, to April 19, 2002, 
the Veteran's right knee patellofemoral syndrome has not been 
manifested by chronic instability or subluxation.  For the 
stated period, the right knee was not manifested by severe 
instability.
 
6.  The preponderance of the evidence shows the Veteran is 
not precluded from obtaining and maintaining substantially 
gainful employment by his service-connected disabilities.
 
7.  An April 1975 rating decision determined that a December 
1974 rating decision contained clear and unmistakable error 
to the extent that it reduced the Veteran's compensable 
rating for the bilateral knee disorder from 10 to 0 percent 
each earlier than July 1975.  In the absence of an appeal the 
April 1975 rating decision is final.
 
8.  The Veteran's freestanding claim of entitlement to a 
compensable evaluation for a bilateral knee disorder for the 
period prior to October 1998 is barred.
 
9.  The preponderance of the probative evidence indicates 
that neither a cervical nor thoracolumbar disorder is related 
to an in-service disease or injury, or a service-connected 
disability.
 
10.  The preponderance of the evidence shows that there was 
no increase in the Veteran's low back disability due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
the conduct of a VA Compensation and Pension Examination in 
March 2004; or, due to an event not reasonably foreseeable.
 
11.  The preponderance of the probative evidence indicates 
that type II diabetes mellitus is not related to an in-
service disease or injury.
 
12.  The preponderance of the probative evidence indicates 
that a left shoulder disorder is not related to a service-
connected disability.
 
13.  The preponderance of the probative evidence indicates 
that a bilateral ankle disorder is not related to a service-
connected disability.
 
14.  The preponderance of the probative evidence indicates 
that a bilateral foot disorder is not related to a service-
connected disability.
 
15.  The preponderance of the probative evidence indicates 
that a hiatal hernia is not related to an in-service disease 
or injury, or a service-connected disability.
 
16.  The preponderance of the probative evidence indicates 
that a left hip disorder is not related to an in-service 
disease or injury, or a service-connected disability.
 
CONCLUSIONS OF LAW
 
1.  For the period prior to August 22, 2002, the requirements 
were not met for an evaluation higher than 20 percent for a 
limitation of left knee motion.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5014-
5260 (2009).
 
2.  For the period beginning October 4, 2002, the 
requirements are not met for an evaluation higher than 30 
percent for a limitation of left knee motion.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5014-5260.
 
3.  For the period February 2 to April 19, 2002, the 
requirements were met for a separate 10 percent rating, but 
no more, for left knee instability.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4..71a, 
Diagnostic Code 5257.
 
4.  The requirements are not met for an evaluation higher 
than 20 percent for a limitation of right knee motion.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F..R. §§ 3.159, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5014-
5260.
 
5.  For the period February 2 to April 19, 2002, the 
requirements are met for a separate evaluation of 20 percent, 
but no more, for right knee instability.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.7, 4.71a, Diagnostic Code 5257.
 
6.  The requirements are not met for referral for 
extraschedular consideration of a TDIU.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.3, 
4.7, 4.16.
 
7.  The April 1975 rating decision is final, and the current 
appeal provides no basis for the Board to assume jurisdiction 
of a claim for a compensable evaluation for a bilateral knee 
disorder for the period prior to October 1998.  38 U.S.C.A. 
§§ 5103, 5103A(f), 5108, 7105 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 20..200, 20.302 (2009).
 
8.  The criteria for dismissal of an appeal due to the 
failure to allege a specific error of fact or law in the 
determination being appealed have been met as concerns the 
claim of entitlement to a compensable evaluation for a 
bilateral knee disorder for the period prior to October 1998. 
 38 U.S.C.A. § 7105(d)(5) ; 38 C.F.R. §§ 20.200, 20.201 
(2009).
 
9.  Cervical and thoracolumbar spine disorders were not 
incurred in or aggravated by active service, nor may cervical 
or lumbar arthritis be presumed to have been so incurred, nor 
is either proximately due to, the result of, or aggravated 
by, bilateral knee disorders.  38 U.S.C.A.. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3..307, 3.309, 3.310 
(2009).
 
10.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a claimed increase in a 
low back disability have not been met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.361 (2009).
 
11.  Type II diabetes mellitus was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.
 
12.  A left shoulder disorder is not proximately due to, the 
result of, or aggravated by the service-connected bilateral 
patellofemoral syndrome.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.310.
 
12.  A bilateral ankle disorder was not incurred in or 
aggravated by active service, and arthritis of the ankles may 
not be presumed to have been incurred in or aggravated by 
active service; nor is a bilateral ankle disorder proximately 
due to, the result of, or aggravated by the appellant's 
bilateral patellofemoral syndrome.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 
3.307, 3.309(a), 3.310.
 
13.  A bilateral foot disorder was not incurred in or 
aggravated by active service; nor is it proximately due to, 
the result of, or aggravated by a bilateral patellofemoral 
syndrome.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b); 
38 C.F.R. §§ 3.102, 3.310.
 
14.  A hiatal hernia was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b); 
38 C.F.R. §§ 3.102, 3.159, 3.303.
 
15.  A left hip disorder was not incurred in or aggravated by 
active service; nor is it proximately due to, the result of, 
or aggravated by a bilateral patellofemoral syndrome.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b); 38 C.F.R. 
§§ 3.102, 3.310.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
September 2001, April 2002, October 2004, August 2006, and 
April 2007, of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  The August 2006 letter 
provided adequate notice of how disability ratings and 
effective dates are assigned in the event service connection 
is granted.  
 
Any prejudice caused by the timing of the notice provided was 
harmless.  First, the VCAA notices issued to the Veteran 
contained the essential notice elements.  Indeed, the 
increased rating, and all other claims were readjudicated 
during the appeal period.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  Thus, any 
timing-of-notice error was cured and rendered harmless.
 
VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations. 
 He was afforded a meaningful opportunity to participate in 
the adjudication of the claim through the opportunity to 
present pertinent evidence in light of the notices provided.  
See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Thus, 
the Board may address the merits of the appeal without 
prejudice to the Veteran.
 
The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).
 
Retroactive Pay Claim 
 
After undergoing a left knee arthroscopy in May 2002, VA 
received a claim from the Veteran in July 2002 for 
retroactive pay, with cost of living increases, for the 
period since July 1975.  His rationale is that VA did not 
explore the prospect of surgery in 1975 as part of his 
treatment, and that recent technology such as magnetic 
resolution imaging (MRI) did not exist.  The Board finds no 
jurisdictional statute on which to consider this claim.  
Hence, no further comment will be offered.  38 U.S.C.A. § 
7104.
 


Governing Law and Regulation
 
The applicable regulation provides that, where a reduction in 
an evaluation for compensation is deemed warranted, the 
effective date of the reduction shall be effective the last 
day of the month in which a 60-day period from the date of 
the notice to the beneficiary of the final rating action 
expires.  See 38 C.F.R. § 105(e), (i).
 
By way of history, a November 1973 rating decision granted 
entitlement to service connection for bilateral knee 
disorders and assigned 10 percent ratings for each 
knee effective November 1973.  A December 1974 rating 
decision determined the extent of the Veteran's bilateral 
knee disorder had improved and reduced the evaluation to 
noncompensable for each knee, effective March 1974.  The 
Veteran submitted a timely Notice of Disagreement with that 
determination.
 
In response to the Notice of Disagreement, an April 1975 
decision found clear and unmistakable error in the December 
1974 rating decision to the extent that it reduced the 10 
percent rating to noncompensable earlier prior to the end of 
February 1975.  The RO also notified the Veteran of the 
decision in April 1975.  The claims file reflects no evidence 
that the Veteran did not receive the notice, or any record 
that the U.S. Postal Service returned it to VA as 
undeliverable.  Neither is there any record of his having 
submitted a timely Notice of Disagreement with the April 1975 
rating decision.  Thus, the April 1975 rating decision is 
final and binding on the Veteran.  38 U.S.C.A. § 7105 (West 
2002).
 
VA received the Veteran's current claim for an increased 
rating in January 2002.  With one limited exception, the 
effective date of any award related to that claim can be no 
earlier than the date VA received his claim.  See 38 C.F.R. 
§ 3.400(o).  In any event, any decision rendered would not 
impact the April 1975 rating decision.
 
In light of the finality of the April 1975 rating decision, 
the Veteran may not now endeavor to collaterally attack that 
decision by a claim of entitlement to retroactive 
compensation.  In Rudd v. Nicholson, 20 Vet. App. 296, 300 
(2006), the United States Court of Appeals For Veterans 
Claims (Court) held that, under the applicable statutory law, 
an effective date established by a final rating decision 
cannot be contested by way of a free-standing claim for an 
earlier effective or-in the instant case, by a claim of 
entitlement to retroactive compensation, because such a claim 
vitiates the rule of finality.
 
The only means by which a final decision may be attacked is 
via a Motion to Revise on the basis of clear and unmistakable 
error, which the Veteran clearly has not done.  Rudd held 
that the proper disposition of a free-standing claim for an 
earlier effective date claim was dismissal.  Id.   While this 
case is not on all fours with a free-standing claim for an 
earlier effective date, the essence of the claim is that the 
effective date of the reduction assigned by the now final 
April 1975 rating decision should be expunged.  Thus, the 
Board deems it sufficiently analogous to a free-standing 
claim for a different effective date that applying the Rudd 
rationale and holding applicable.  
 
The Board is authorized to dismiss any appeal that fails to 
allege an error of fact or law.  38 U.S.C.A. § 7105(d)(5); 38 
C.F.R. § 20.302.  Accordingly, the appeal of the issue of 
entitlement to a compensable evaluation for a bilateral knee 
disorder for the period prior to October 1998 is dismissed.
 
Increased Rating claims
 
Governing Law and Regulations
 
Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1..  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).
 
Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled..  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45.
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath, 1 Vet. 
App. at 594.  Where an increase in the level of a service-
connected disability is at issue, however, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield , 21 
Vet. App. 505 (2007).  The analysis in this decision is, 
therefore, undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.
 
Analysis
 
The evaluation history of the Veteran's bilateral knee 
disorder was partially set forth above in the discussion of 
the retroactive pay claim.  It is incorporated here by 
reference.  In a February 1999 a 10 percent rating was 
assigned for each knee under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260-5014, effective September 1998.  A December 2000 
rating decision granted a 20 percent rating for each knee 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5257 effective 
July 2000.  The Veteran's current claim for an increased 
rating, which culminated in this appeal to the Board, was 
received by VA in January 2002.
 
A March 2002 rating decision denied entitlement to increased 
ratings and continued the then current evaluations.  That 
decision, by its stated terms, adjudicated a 2001 claim.  It 
did not address the Veteran's claim received in January 
2002.  There is no evidence of an appeal of the March 2002 
rating decision.  Thus, in the absence of an appeal, the 
March 2002 rating decision is final.  
 
The September 2002 rating decision noted the Veteran's claim 
was received in March 2002 but as discussed in detail below  
the Veteran's current claim was actually received by VA in 
January 2002 via receipt of VA treatment records.  See 
38 C.F.R. § 3.157.
 
As noted in prior rating decisions, as well as those 
discussed here, the Veteran's bilateral knee disability 
involves the rating criteria for evaluating any loss of lower 
extremity motion and the presence or absence of subluxation 
and instability.  The September 2002 rating decision, i.e., 
the decision on appeal, assigned the current ratings under 
38 C.F..R. § 4.71a, Diagnostic Code 5261-5003.  See 38 C.F.R. 
§ 4.27 (A hyphenated code is used when a rating under one 
diagnostic code requires the use of an additional diagnostic 
code to identify the basis for the evaluation).
 
Diagnostic Code 5003 evaluates degenerative arthritis.  It 
provides that degenerative arthritis established by x-ray is 
rated on the basis of a limitation of motion under the 
appropriate diagnostic codes for the joint involved.  
Further, if the limitation of motion of the joint involved is 
noncompensable, a 10 percent rating is applicable where it is 
 objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as below: With x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, 20 percent. 
 Id., Note (1); with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, 10 
percent.  Id., Note (2).  The knee is a major joint.  
38 C.F.R. § 4.45(f).
  
The interplay between Diagnostic Code 5003, arthritis 
established by x-ray, and limitation of motion is further 
clarified in VAOPGCPREC No. 9-98, 63 Fed. Reg.. 56,704 (1998) 
which provides that there must be limitation of motion at 
least to the extent of zero percent disabling albeit non-
compensable.  Id. , pp. 1-2; see also Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).
  
A limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  A limitation of flexion of the 
leg to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.
  
A limitation of extension of either leg to 5 degrees warrants 
a noncompensable evaluation.  A 10 percent evaluation 
requires that extension be limited to 10 degrees.  A 
20 percent evaluation requires that extension be limited to 
15 degrees.  A 30 percent evaluation requires that extension 
be limited to 20 degrees.  A 40 percent evaluation requires 
that extension be limited to 30 degrees.  A 50 percent 
evaluation requires that extension be limited to 45 degrees 
or more.  38 C.F.R. § 4.71a, Diagnostic Code 5261.
 
The February 2002 VA examination report notes the Veteran 
reported he was not considered for a job as a security 
officer due to his left knee disorder.  He reported increased 
weakness and fatigability but no locking or buckling.  He 
also reported stiffness, especially in the morning, as well 
as instability and difficulty ascending and descending 
stairs.  The examiner noted the Veteran to have a marked 
antalgic gait, he used a cane, and he walked very slow.  
Physical examination revealed no deformity, swelling, 
erythema, or effusion.  Muscle tone, bulk, an power were 
normal.  Neurological examination was normal.  Range of 
motion was 0 to 130 degrees bilaterally.  X-rays showed 
degenerative changes with joint space narrowing behind the 
patella on the left; and, slight narrowing of the lateral 
retropatellar space on the right.  There was no joint fluid 
in either knee.
 
For VA disability purposes the normal range of knee motion is 
0 to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II.  The 
limitation of motion demonstrated on objective clinical 
examination was noncompensable in degree, as left knee motion 
was only 10 degrees less than normal.  This was not 
significantly different than at the 2000 Compensation and 
Pension Examination.  Still, the December 2000 rating 
decision increased the evaluation of each knee to 20 percent 
on the basis of objective evidence of functional loss due to 
pain and weakness.  See 38 C.F.R. §§ 4.40, 4.45; see also 
38 C.F.R. § 4.59.
 
The Board finds that as of the February 2002 examination, 
both knees more nearly approximated a 20 percent 
rating.  They did not more nearly approximate a higher 
rating.  38 C.F.R. § 4.7.  The Board finds a higher rating 
was not met or approximated, as extension was full, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261; and flexion was well in excess 
of the 0 to 15 degrees that would warrant a 30 percent 
rating.  See id., Diagnostic Code 5260.  Further, the 
February 2002 clinical examination revealed no finding of 
pain, weakness on motion, or otherwise.  In fact, the 
examiner specifically noted that the Veteran's normal muscle 
tone, bulk, and power were inconsistent with the degree of 
impairment his ambulation putatively demonstrated, and the 
Veteran's alleged inability to rise from the seated position 
without use of his upper extremities.  Thus, the Board finds 
no factual basis for a higher rating than the assigned 20 
percent for functional loss due to pain, weakness, 
incoordination, or fatigability.
 
The RO received a letter from the Veteran on March 19, 2002, 
addressing his claim, as well as other claims  This 
apparently is the basis for the September 2002 rating 
decision noting it was in response to the Veteran's "claim" 
received in March 2002.  As a result, the September 2002 
rating decision assigned the increase for the left knee as of 
March 19, 2002, even though the rating decision based the 
increase on the findings at the August 2002 examination.  See 
38 C.F.R. § 3.400(o)(2).
 
As noted, however, VA received the Veteran's claim for an 
increased rating in January 2002.  Further, as discussed 
above, the objective findings at the February 2002 
examination did not provide a factual basis for a rating 
higher than 20 percent for any limitation of motion.  In 
light of this fact the Board finds the evidence of record 
shows both the left and right knee to have more nearly 
approximated a 20 percent rating for each, and no higher, for 
the period prior to May 9, 2002.  38 C.F.R. § 4.7.  While it 
may appear the Board is removing a benefit on appeal allowed 
by the RO, the action below ensures the Veteran is in fact  
appropriately rated for his disability for this part of the 
appeal period.
 
Separate ratings for disabilities rated on the basis of 
limitation of motion, to include arthritis, and instability 
are appropriate where indicated by clinical findings.  See 
VAOPGCPREC No. 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 
(1997).  Following receipt of a copy of the February 2002 
examination report, the RO received the Veteran's claim in 
late-March 2002, through his representative, for a separate 
rating for the instability noted on the February 2002 
examination.  Although the September 2002 rating decision 
granted an increased rating, as discussed above, it was on 
the basis of limitation of motion. That rating decision 
denied entitlement to a separate rating for instability.  The 
Board, however, finds the evidence of record shows the knees 
to have met or approximated the criteria for a separate 
rating for instability-at least for a relatively brief 
portion of the appeal period.  38 C..F.R. §§ 4.3, 4.7.
 
Instability is rated as other impairment of the knee.  Slight 
instability warrants a 10 percent evaluation.  Moderate 
instability warrants a 20 percent rating, and  severe 
instability warrants a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.
 
A February 2002 orthopedic progress note, entered 
approximately one week prior to the Compensation and Pension 
Examination, notes the Veteran's complaints of bilateral knee 
pain, slightly greater on the right, primarily under the 
kneecap.  The appellant told the examiner he had been taking 
anti-inflammatory medication, using a cane, as well as 
different braces and a knee immobilizer.  He also reported 
using crutches at times.  Physical examination revealed the 
Veteran as normal neurovascularly.  Range of motion was 0 to 
130 degrees bilaterally, and there was 0 - 1+ effusion 
bilaterally.  There was tenderness of the right knee medial 
and lateral joint lines.  The left knee manifested minimal 
tenderness.  Anterior drawer was 9 mm bilaterally, and 
Lachman's was 0 - 1+.  The examiner noted that x-rays 
restricted to a patellofemoral view showed some mild 
degenerative changes.
 
The examiner noted the findings indicated the possibility of 
bilateral meniscus tears and suggested an MRI examination.  
He also noted, however, that the Veteran's plain films were 
not too bad.
 
The February 2002 Compensation and Pension Examination report 
notes that while anterior drawer stress and McMurray's sign 
were negative, there was a marked laxity to varus stress, 
right greater than left.  Further, March and early-April 2002 
MRI examination reports noted a meniscus tear and Grade I 
ligament sprain on the left.  Although the MRI examination 
report did not indicate ligament pathology in the right knee, 
the Board will defer to the objective findings on clinical 
examination-at least at this juncture, and afford the 
Veteran the benefit of the doubt, 38 C.F.R. § 4.3, and find 
bilateral instability.  Nonetheless, the examiner did note it 
was greater on the right than the left.  Thus, the evidence 
of record supports a separate rating for slight instability 
on the left, and moderate instability on the right.  In light 
of the findings at the earlier examination, the Board finds 
the knees manifested this pathology as of the orthopedic 
progress note of February 8, 2002.  38 C.F.R. §§ 4.1, 4.3, 
4..7, 4.71a, Diagnostic Code 5257.
 
The outpatient records, however, show pathology due to 
instability to only for a brief period of time.  An April 
2002 ambulatory care entry notes the Veteran's continued 
complaints of bilateral knee pain.  Neurovascular examination 
was normal bilaterally and there was 0 - 1+ effusion 
bilaterally.  Examination of the left knee on motion revealed 
motion from -5 to 115 degrees, with minimal tenderness 
medially and mild crepitation..  The examiner noted the left 
knee was stable, with a negative Lachman's test and medial 
and collateral ligaments stable to stress testing.  
Examination of the right knee revealed a range of motion from 
-5 to 125 degrees, with moderate crepitation over the 
patella.  There was no joint line tenderness.  The Board 
interprets -5 degrees as meaning the Veteran's knees lacked 5 
degrees of full extension to 0.  The right knee was stable.
 
The findings on examination revealed no factual basis for an 
evaluation higher than 20 percent for limitation of motion.  
Significantly, the limitation of flexion was to a 
noncompensable degree.  See Diagnostic Code 5260.  The Board 
notes the VA General Counsel has interpreted the rating 
criteria as allowing separate ratings, where shown by the 
clinical findings, for a compensable limitation of motion on 
extension and flexion.  See VAOPGCPREC No. 9-2004 (September 
17, 2004), 69 Fed. Reg. 59,990 (2004).  Further noted is the 
fact both knees demonstrated full extension save for 5 
degrees.  To warrant a compensable evaluation for limitation 
of motion on extension, however, motion on extension must be 
limited to 10 degrees.  Diagnostic Code 5261.  Thus, there is 
no factual basis for separate ratings for a limitation of 
extension as of the April 19, 2002, examination.
 
In light of the above findings on clinical examination there 
no longer was a factual basis for separate ratings based on 
instability as of April 19, 2002.  38 C.F.R. § 4.7.  An 
October 2002 rating decision granted a temporary 100 percent 
rating for the left knee for the period May 9, 2002, to 
August 31, 2002, secondary to the left knee arthroscopy in 
May 2002.  38 C.F.R. § 4.30.  Thus, any left knee 
symptomatology manifested during that period was adequately 
compensated by that temporary total rating.
 
A VA examination was conducted in late-August 2002.  The 
examiner specifically noted the Veteran's left knee was still 
convalescing.  The findings on examination revealed 
significant left knee pain, and it was swollen when compared 
to the right.  The Veteran's medications included Oxycontin 
and Darvocet, and he was not working due to the surgery.  To 
the extent an examination was possible, the left knee 
revealed pain-free range of motion from 25 to 60 degrees.  
There was no laxity medially or laterally but a fair amount 
of pain with varus stress.  The examiner noted further 
testing was not indicated, being as the Veteran was post-
operative.  The surgical scars were found to be well healed 
and non-tender.
 
The Veteran assessed the pain in his right knee as 8-10/10, 
with weakness, stiffness, swelling, instability, locking, 
fatigue, and lack of endurance.  He also reported having 
severe daily flare-ups.  He alleged that his daily activities 
were extremely limited secondary to pain.  Physical 
examination of the right knee revealed exquisite tenderness 
over the entire rim of the patella and also the medial and 
lateral joint lines.  Anterior drawer sign was positive at 9 
mm and posterior drawer sign was negative.  There was no 
laxity medially or laterally, and McMurray's sign was 
negative.  Pain-free range of motion was from 15 to 90 
degrees.  The examiner noted that an MRI examination revealed 
a partial-thickness cartilage defect in the patellofemoral 
cartilage laterally, and a signal change in the posterior 
horn of the medial meniscus without any definite tear.  The 
diagnosis was degenerative changes of patellofemoral 
syndrome.
 
The Board notes the finding at the August 2002 and other 2002 
examinations of cartilage symptomatology, but also notes that 
the maximum rating for pre-operative cartilage symptomatology 
is 20 percent a rating  at which both knees are already rated 
on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  Diagnostic Code 5258 is deemed to be a 
rating on the basis of limitation of motion; thus, a separate 
rating for any cartilage symptomatology is not indicated.  
See VAOPGCPREC No. 9-98.
 
The September 2002 rating decision increased the evaluation 
of the left knee to 30 percent, even though it was still in a 
post-operative stage, effective March 19, 2002.  The Board 
finds, however, that the left knee did not manifest at that 
rate based on a limitation of motion.  Further, in light of 
the October 2002 rating decision that granted the temporary 
100 percent rating as of May 8, 2002, any limitation of 
extension was captured and covered by the temporary 100 
percent rating-at least through the end of August 2002.
 
The right knee disorder continued to most nearly approximate 
a 20 percent rating due to a limitation of motion as of the 
August 2002 examination because extension limited to 15 
degrees is rated at 20 percent.  See Diagnostic Code 5261.  
Range of motion on flexion to 90 degrees is noncompensable.  
Diagnostic Code 5260.  Thus, the 20 percent is compensation 
for the right knee functional loss due to pain, fatigue, and 
weakness.  See 38 C.F.R. § 38 C.F.R. §§ 4.40, 4.45, 4.59.  A 
higher rating was not met or approximated, as range of motion 
on extension was not limited to 20 degrees or more, and 
flexion was not limited to 15 degrees or less.  See 
Diagnostic Codes 5260, 5261.  The examiner noted both knees 
were stable.  Thus, there is no factual basis for a 
resumption of a separate compensable rating on the basis of 
instability.
 
A June 2003 orthopedic follow-up noted the Veteran's 
continued complaints of bilateral knee pain-primarily 
anteriorly.  The Veteran walked with a slow antalgic gait and 
he used a cane.  Examination revealed no tenderness or 
effusion.  Range of motion was from 0 to 115 degrees.  The 
examiner assessed bilateral patellofemoral pain.  
He recommended the continued use of the patellofemoral knee 
sleeves and a quadriceps strengthening exercise program.  
Another compensation examination was conducted in July 2003.
 
The July 2003 examiner noted the June 2003 follow-up.  The 
Veteran continued to complain of constant bilateral knee 
pain.  The appellant claimed that he was unable to work, but 
a knee replacement would allow him to return to his former 
occupation of security guard.  He reported weakness and 
fatigability, and an aching type of pain.  Examination 
revealed no gross joint deformity, erythema, swelling, or 
effusion of either knee.  Muscle tone, bulk, and power, were 
normal.  Neurological examination was normal.  A September 
2003 addendum noted a pain-free range of motion from 0 to 120 
degrees.
 
In a separate September 2003 report, the examiner at the July 
2003 examination reviewed all of the prior examination 
reports of examinations related to the Veteran's bilateral 
knee disability conducted by five different examiners.  The 
examiner noted that contrary to the Veteran's September 2003 
claim of being virtually incapacitated with pain, clinical 
examination revealed objective indications of pain being as 
not nearly as great, and the examination was not limited by 
pain.  The examiner opined that the Veteran's subjective 
complaints of pain were not consistent with the x-ray 
findings nor the findings of normal muscle tone, bulk, and 
power.  He declined to speculate as to a reason for the 
disparity.
 
The January 2006 examination report notes that the Veteran 
reported his symptoms included a cracking and snapping 
sensation that he believed was related to his kneecap.  This 
purportedly was greater in the left knee than the right, as 
well as some swelling along the side of both knees.  The 
appellant claimed that his pain tended to be greater in cold 
and damp weather, and some of his discomfort was triggered by 
weight bearing and walking, which he did a fair amount of at 
school.  His school was equipped with elevators, but  when he 
did have to use stairs, he did so slowly, doing a few stairs 
at a time.  The appellant estimated that he could walk up to 
100 yards before needing to rest.  Prolonged sitting 
reportedly caused stiffness.  
 
Physical examination revealed that the Veteran's gait was 
slow and methodical, without favoring either knee.  
Examination of the left knee revealed minor effusion with 
some crepitus on range of motion, which was 0 to 110 degrees, 
as well as some pain.  Examination of the right knee revealed 
no effusion and some minor crepitus on range of motion.  
There was no pain on rotation, and range of motion was 0 to 
120 degrees..  He performed range of motion testing very 
cautiously.  The examiner opined that repetitive use would 
result of some bilateral pain of the same intensity, with the 
likelihood of some fatigability.  Increased activity could 
induce flare-ups that resulted in an additional loss of 10 to 
15 degrees of motion in each knee.  The diagnosis was 
degenerative arthritis of each knee.
 
The findings on clinical examination show both knees to have 
more nearly approximated a 20 percent rating for the 
limitation of motion symptomatology.  38 C.F.R. § 4.7.  The 
findings on range of motion testing showed the limitation of 
motion to be at a noncompensable level.  See Diagnostic Codes 
5260, 5261.  Even considering the suggested additional 10 to 
15 degrees loss during flare-ups would still leave both knees 
warranting a noncompensable rating for both extension and 
flexion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  Thus, the 
Veteran's functional loss due to pain is most reasonably 
compensated at the 20 percent rate for a limitation of motion 
.
 
The January 2006 examination is the last examination of 
record for the knees.  Additional examinations were 
scheduled, but the Veteran informed the RO he needed more 
advanced notice than was possible due to his school 
schedule.  The preponderance of the evidence shows both knees 
to have most nearly approximated a 20 percent evaluation for 
the limitation of motion symptomatology since September 1, 
2002.
 
The claims file shows that the question whether the knees 
have manifested instability has been the most contentious 
issue of the adjudication.  The RO noted the discrepancy 
between the findings of bilateral instability at the February 
2002 Compensation and Pension examination, which was 
conducted by a nurse practitioner, and the findings at other 
examinations and follow-ups that the Veteran's knees were 
stable.  The RO requested clarification of this issue 
following the July 2003 examination, which was conducted by 
the same nurse practitioner and who also provided the 
September 2003 follow-up.
 
The September 2003 report by the nurse practitioner notes 
that the Veteran had been examined on some 10 different 
occasions by five different providers.  The nurse noted 
further that, at the February 2002 examination no laxity was 
noted, but at the July and September 2003 examinations 
bilateral laxity and instability were demonstrated.  The 
nurse practitioner conducted all three examinations.
 
The Board may favor the opinion of one competent medical 
expert over that of another, provided the reasons therefor 
are stated.  Winsett v. West, 11 Vet. App. 420, 424-25 
(1998).
  
As discussed earlier above, contrary to the notation in the 
September 2003 report, the February 2002 examination report 
in fact notes a finding of instability.  So, on all three 
occasions the nurse practitioner assessed bilateral 
instability.  The seminal issue is whether the nurse 
practitioner's post-February 2002 findings should receive 
more weight than the other examiners-all orthopedists, who 
found no instability.  As noted in the nurse practitioner's 
September 2003 report, assessments of April, May, and October 
2002; and June 2003, noted no findings of laxity of either 
knee.  All of the other assessments were conducted relatively 
close in time to those conducted by the nurse practitioner; 
yet, those examiners noted no laxity or instability on 
clinical examination.
  
In light of this fact, if bilateral instability was a chronic 
ongoing component of the Veteran's bilateral knee 
symptomatology, the orthopedists would have noted it in their 
clinical examination reports.  Thus, the Board assigns 
greater weight to those examinations where no laxity on 
clinical examination was noted.  Hence, as of April 19, 2002, 
there was no factual basis for separate ratings for 
instability.
 
The January 2006 examination is the last examination.  As 
noted above, subsequent examinations were scheduled, but the 
Veteran either failed to appear or declined the appointment 
asserting that his class schedule precluded him from making 
appointments on a relatively short-term basis.  Thus, the 
Board has decided this issue on the basis of the evidence of 
record, rather than denying the claim outright.  See 
38 C.F.R. § 3.655.
  
Thus, the preponderance of the probative evidence shows that, 
save for the period from February 2 to April 19, 2002, when 
the Veteran's knees more nearly approximated a separate 
rating for instability, his knees at best approximated a 20 
percent rating for the symptomatology rated on the basis of 
limitation of motion.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261.  
Further, the Board applied a staged rating where indicated by 
the evidence.  Hart  
 
Individual Unemployability
 
A total disability rating for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a service-
connected disability, provided that the person has one 
service-connected disability ratable at 60 percent or more; 
or as a result of two or more service-connected disabilities, 
provided that the person has at least one disability ratable 
at 40 percent or more and there is sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  The existence or degree of non-service connected 
disabilities or previous unemployability status will be 
disregarded where the above-stated percentages are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321, 3.340, 4.16.
 
In any event, it is VA policy that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where a veteran is unemployable due to 
the service-connected disability.  Id.  Therefore, the Board 
must evaluate whether there are circumstances in the 
Veteran's case, a part from any non-service connected 
condition and advancing age, which would justify a total 
disability rating due solely to the service-connected 
disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).
 
VA received the Veteran's claim for individual 
unemployability in 2003.  At the time, the only disability 
for which he was service connected was his bilateral knee 
disorder, which is considered as one disability for 
determining whether the percentage of disability is met.  See 
38 C.F.R. § 4.16(a).  As such, the Veteran did not meet the 
threshold of a single disability rated at least 60 percent 
disabling.  Rather, he only had a combined total disability 
rating of 40 percent at that time.  Id.   Service connection 
was later granted for a wrist disorder secondary to the 
bilateral knee disability, with an evaluation of 10 percent, 
effective December 2003.  Following that allowance, while the 
Veteran met the requirement of multiple service-connected 
disabilities, one of which is rated as at least 40 percent 
disabling, he did not, and does not, meet the requirement of 
a combined total disability rating of 70 percent.  As a 
result, his claim must be assessed for referral for 
extraschedular consideration.  38 C.F.R. § 4.16(b).
 
A claim for a total disability evaluation on the basis of 
individual unemployability due to service-connected 
disability is a form of an increased rating claim.  Norris v. 
West, 12 Vet. App. 413, 421 (1999).  In exceptional cases, 
where the rating schedule is deemed inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the applicable criteria, an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).
 
The Board is precluded from granting an increased rating on 
an extra-schedular basis in the first instance.  38 C.F.R. § 
3.321(b)(1);  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The 
Board may, however, determine whether a particular claim 
merits submission for an extra-schedular evaluation.  Brannon 
v. West, 12 Vet. App. 32, 35 (1998); Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Where the RO has considered the issue 
of an extraschedular rating and determined it inapplicable, 
the Board is not specifically precluded from affirming a RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) for an extra-
schedular rating.  Bagwell, 9 Vet. App. at 339.
 
Before the Board may refer a case for extraschedular 
consideration, however, there first must be a finding that 
the Veteran's service-connected disability picture is 
exceptional, in that it renders him unemployable.  See 
VAOPGCPREC No. 6-1996 (Aug. 16, 1996), 61 Fed. Reg. 66,749 
(1996), para. 7 (when service-connected disability affects 
employment "in ways not contemplated by the rating schedule" 
§ 3.321(b)(1) is applicable).
 
Analysis
  
 The probative evidence of record compellingly shows the 
Veteran is able to secure and follow a substantially gainful 
occupation despite to his service-connected disabilities.  
First, the evidence shows the Veteran is, or was, enrolled in 
a VA Vocation and Rehabilitation program, which required a 
determination that he was able to secure and maintain 
substantially gainful employment.  There is evidence that the 
Veteran was dissatisfied because he no longer could obtain 
employment in his preferred vocation as a security guard, but 
not that he was unemployable.  An inability to obtain 
employment of one's preference is not the governing 
standard.  Thus, the Board finds no basis on which to refer 
the Veteran's claim for individual unemployability on an 
extraschedular basis.  38 C.F.R. § 4.16(b).  The benefit 
sought on appeal is denied.
 
Claim For 38 U.S.C.A. § 1151 Benefits
 
The Veteran claims entitlement to compensation benefits 
secondary to a VA Compensation and Pension spine examination 
conducted on March 2004 under 38 U.S.C.A. § 1151.  The 
details are set forth below.
 
Governing Law and Regulation
 
Compensation shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if such 
additional disability were service-connected.  For purposes 
of this section, a disability is a qualifying additional 
disability or qualifying death if the disability was not the 
result of the veteran's willful misconduct and the disability 
was caused by hospital care, medical or surgical treatment, 
or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  In addition, the 
proximate cause of the disability must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.
  
The provisions of 38 C.F.R. § 3..361(b) state that to 
determine whether a veteran has an additional disability, VA 
compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based to the veteran's condition after such care, 
treatment, examination, services, or program has stopped.  VA 
considers each involved body part or system separately.
 
Under 38 C.F.R. § 3.361(c) claims based on additional 
disability due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of that regulation.  Claims based on additional disability 
due to training and rehabilitation services or compensated 
work therapy program must meet the causation requirements of 
paragraph (d)(3) of that regulation. Actual causation is 
required.  To establish causation, the evidence must show 
that the hospital care, medical or surgical treatment, or 
examination resulted in the veteran's additional disability. 
 Merely showing that a veteran received care, treatment, or 
examination and that the Veteran has an additional disability 
does not establish cause. Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress. The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided. 
 Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.
 
The provisions of 38 C.F.R. § 3.361(d) state that the 
proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability, it must 
be shown that the hospital care, medical or surgical 
treatment, or examination caused the Veteran's additional 
disability or death (as explained in paragraph (c) of this 
section); and (i) VA failed to exercise the degree of care 
that would be expected of a reasonable health care provider; 
or (ii) VA furnished the hospital care, medical or surgical 
treatment, or examination without the veteran's or, in 
appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of 38 C.F.R. § 17.32 of this 
chapter.  Minor deviations from the requirements of that 
regulation that are immaterial under the circumstances of a 
case will not defeat a finding of informed consent.  Consent 
may be express (i.e., given orally or in writing) or implied 
under the circumstances specified in 38 C.F.R. § 17.32(b) of 
this chapter, as in emergency situations.
 
Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  To establish that the provision of 
training and rehabilitation services or a CWT program 
proximately caused a veteran's additional disability, it must 
be shown that the veteran's participation in an essential 
activity or function of the training, services, or CWT 
program provided or authorized by VA proximately caused the 
disability.  The Veteran must have been participating in such 
training, services, or CWT program provided or authorized by 
VA as part of an approved rehabilitation program under 38 
U.S.C. chapter 31 or as part of a CWT program under 38 
U.S.C.§ 1718.  It need not be shown that VA approved that 
specific activity or function, as long as the activity or 
function is generally accepted as being a necessary component 
of the training, services, or CWT program that VA provided or 
authorized.
 
Under 38 C.F.R. § 3.361(e) a Department employee is an 
individual (i) who is appointed by the Department in the 
civil service under title 38, United States Code, or title 5, 
United States Code, as an employee as defined in 5 U.S.C. § 
2105; (ii) who is engaged in furnishing hospital care, 
medical or surgical treatment, or examinations under 
authority of law; and (iii) whose day-to-day activities are 
subject to supervision by the Secretary of Veterans Affairs. 
 A Department facility is a facility over which the Secretary 
of Veterans Affairs has direct jurisdiction.
 
The provisions of 38 C.F.R. § 3.361(e) explain activities 
that are not hospital care, medical or surgical treatment, or 
examination furnished by a Department employee or in a 
Department facility.  The following are not hospital care, 
medical or surgical treatment, or examination furnished by a 
Department employee or in a Department facility within the 
meaning of 38 U.S.C. § 1151(a): (1) hospital care or medical 
services furnished under a contract made under 38 U.S.C. 
1703; (2) nursing home care furnished under 38 U.S.C. § 1720; 
(3) hospital care or medical services, including examination, 
provided under 38 U.S.C. § 8153 in a facility over which the 
Secretary does not have direct jurisdiction
 
Analysis
 
The Physician's Assistant who conducted the March 2004 
examination is an examiner who has previously examined the 
Veteran.  In a late-March 2004 letter, the Veteran asserts he 
asked the examiner if his pastor, a female who accompanied 
him, could remain in the examination room during the 
examination, and the examiner replied, "No."  The Veteran 
asserts the examiner required him to stand during the  
examination without any support or use of his cane, and 
required him to do exercises to test his limits.  The Veteran 
alleges that he told the examiner he was concerned he would 
fall and that he was still under the care of private 
physicians.  The Veteran alleges that the examiner forced him 
to do twisting and bending exercises and forced him to do 
them multiple times.  The Veteran asserts that the examiner 
placed hands on his shoulders and physically forced him to 
the extent the examiner wanted.  The Veteran asserts the 
movement caused his lower back to crack and pop out of 
alignment.  According to the Veteran, he was then sent for x-
rays.  A wheelchair was needed due to the Veteran's 
complaints of pain.  He went to his private chiropractor the 
next day for an examination.
 
In a lay statement dated in late-March 2004, the Veteran's 
pastor notes that the appellant asked her to accompany him as 
his patient's advocate, but the examiner denied her entrance 
to the examination room..  Upon exiting the examination room 
the Veteran told her he was made to twist and turn during the 
examination, something made a snapping sound in the Veteran's 
back, and he was in more pain than before.  The pastor 
reported accompanying the Veteran to the X-ray Department, 
but no one was available.  She states that she and the 
Veteran returned to the emergency room to report that fact.  
For their second trip to x-ray, the pastor asked for a 
wheelchair to take the Veteran for the x-rays, as he was in 
too much pain to walk.  She wheeled him to the car 
afterwards, and drove him to his chiropractor's office the 
next day.  She noted the Veteran had a very painful night, 
and could hardly walk.
 
As to the state of the Veteran's low back prior to the March 
2004 examination a November 2003 report of Dr. W notes he had 
treated the Veteran for correction and reduction of 
lumbosacral subluxation, which was complicated by spine 
pain.  He noted that lumbosacral subluxation would affect the 
Veteran's posture, and that he should not lift any more than 
10 to 15 pounds at any given time.
 
An early-March 2004 VA chest x-ray was interpreted as having 
shown degenerative changes of the thoracic spine.  The March 
2004 spine examination report notes the examiner's review of 
the claims file, as well as the fact he had conducted prior 
knee examinations on the Veteran.  He noted a 2002 notation 
by another VA examiner that the Veteran had complained of 
intermittent low back pain since a 1988 motor vehicle 
accident.  The Veteran did not describe any radicular pain.  
Also noted in 2002 was that the Veteran made intermittent use 
of a cane.  Straight leg raising was reported as negative, 
sensation was normal, and strength in the lower extremities 
was 5/5.
 
The 2004 examination report notes the Veteran presented 
ambulating with a cane.  The examiner noted the cane was not 
prescribed by an orthopedist, and no physical therapy 
evaluation was conducted to determine the need for a cane.  
The examiner noted the Veteran grimaced with each movement.  
He put on and took off his clothing without difficulty.  
Physical examination revealed no point tenderness or 
paravertebral muscle spasm.  Straight leg raising was 
negative for radicular symptoms.  The Veteran's lower 
extremities were heavily muscled with well defined 
musculature.  There was normal tone, bulk, and power.  
Sensation was intact to all lower extremity modalities.  Deep 
tendon reflexes were normoactive with plantar flexor response 
bilaterally.  Gait and station could be assessed accurately 
because of the Veteran's affective behavior and limited 
effort.  
 
When the examiner asked the Veteran to stand he waivered and 
reached for support.  When asked why by the examiner, he 
replied he did not want to fall.  Lumbar flexion was to 60 
degrees.  Backward extension was from 0 to 26 degrees, 
lateral rotation was to 90 degrees bilaterally, and lateral 
flexion was from 0 to 10 degrees bilaterally.  All movements 
were done with subjective complaints of pain.  No 
neurological abnormalities were found.  No limitations due to 
repetitive use were evident.  The examiner noted that lumbar 
x-rays were interpreted to show lumbosacral degenerative 
changes with abnormal appearance of the right sacroiliac 
joint-possibly related to degenerative changes.  The 
examiner noted the medical records were silent for 
constitutional symptoms, laboratory or other diagnostic 
testing, consistent with spondyloarthropathy.
 
The examiner opined that the Veteran's complaints of pain 
were greatly exaggerated and out of proportion to the 
findings on clinical examination, not only at the March 2004 
examination but also historically going back to the October 
1988 examination.  The examiner also noted the Veteran's 
claimed inability to stand unassisted was contrary to the 
orthopedist's notation in December 2002 and all prior VA 
examination.
 
In a November 2004 report, Dr. W noted the Veteran's 
presentation in late-March 2004 assisted by his pastor.  The 
Veteran told Dr. W that he followed the VA examiner's 
instructions during the examination, but the examiner forced 
him to twist at which time he heard a snap in his back.  
According to the Veteran, during the x-ray procedure, he was 
thrown around the x-ray table and banged on the x-ray 
machine, after which, he went home.  The Veteran reported 
that he experienced headaches, dizziness, and pain in his 
back and shoulders after the examination.  His major pain was 
reportedly in the lumbar and sacroiliac spine.  
 
His examination of the Veteran's dorsal/lumbar spine revealed 
forward flexion from 0 to 90 degrees, with complaints of low 
back pain; backwards extension from 0 to 10 degrees, with 
complaints of right and left low back pain; lateral bending 
from 0 to 10 degrees bilaterally, with low back clicking; and 
lateral rotation from of 0 to 40 degrees bilaterally, with 
complaints of pain from the shoulder to the left knee.  Dr. W 
noted a pelvic deficient leg on the right of 0.5 inch, and 
the pelvis was anterior/superior on the right side.  He noted 
that the Veteran was in acute pain at the time of the 
chiropractic adjustments performed.  Dr. W noted the Veteran 
was examined by him approximately one week prior to the late-
March VA examination and, at that time, he did not have a 
pelvic deficiency.  Dr. W offered no opinion on the etiology 
of his noted pelvic deficiency, nor did he opine or suggest 
that the March 2004 VA examination caused it.
 
The Board finds the preponderance of the evidence shows 
neither additional disability nor fault on the part of VA.  
Prior to addressing the medical aspect of this claim, the 
Veteran's description of the examination is judged to be 
incredible.  The examination report notes that the examiner 
noted no objective clinical findings consistent with the 
Veteran's subjective complaints of pain or claimed inability 
to performed movements, such as standing unaided.  The Board 
also notes the examination report was issued prior to the 
Veteran's claim of an improperly conducted examination.
 
While the Veteran submitted a statement from his pastor, her 
statement does not corroborate his assertions, other than to 
echo his complaints of pain.  Her statement notes what the 
Veteran told her-not what she personally observed.  The 
pastor's statement does not make any mention of the Veteran 
being thrown around on the x-ray table, as he told Dr. W.  
Although it is likely she was not physically present in the 
x-ray examination room, her statement makes no mention of the 
Veteran having made such an allegation.
 
Dr. W's notation of a pelvic deficiency did not include any 
assessment that it was an additional facet of the Veteran's 
low back disability.  Other than VA x-ray's showing 
degenerative changes of the hip, there are no subsequent 
documented entries of a pelvic deficiency.  Thus, there is no 
medical evidence of an additional chronic entity associated 
with the Veteran's low back disability.  While the appellant 
may well have experienced temporary additional low back pain 
following the range of motion testing at the March 2004 VA 
examination, there is no evidence of an additional chronic 
disorder, and pain alone is not subject to compensation.  Cf. 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).
 
Thus, the Board is constrained to find the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 1151.  The 
benefit sought on appeal is denied.
Service Connection Claims
 
Governing Law and Regulation
 
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110;  38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  
 
Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis or diabetes mellitus 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such active service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§  3.307, 3.309.
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).
 


Analysis
 
Low Back Disorder.
 
The Veteran has a diagnosed low back disorder, to include 
degenerative joint disease.  Service treatment records are 
entirely negative for any entries related to complaints, 
findings, or treatment for a low back disorder.  The November 
1973 Report of Medical Examination For Separation assessed 
the spine to be normal.  There is no evidence of low back 
arthritis having manifested to a compensable degree within 
one year of separation from active service.  The Veteran's 
low back disorder manifested several years after his active 
service.
 
Other medical records in the claims file note the Veteran's 
involvement in at least two motor vehicle accidents following 
his separation from active service, as well as an on-the-job 
lifting injury in the 1990s.  Significantly, none of the 
medical evidence of record notes an opinion or hypothesis 
that the Veteran's low back disorder is causally linked to 
his active service.  Thus, the Board is constrained to find 
the preponderance of the evidence against the claim.  
38 C.F.R. §§ 3.303, 3.307, 3.309(a).
 
Bilateral Ankle and Feet, Direct Basis.
 
The Veteran asserts that he injured his ankle and feet when 
he fell from a pole during his active service.  Service 
treatment records are entirely negative for any entries 
related to complaints, findings, or treatment for an ankle, 
or foot disorder.  There are no entries that suggest the 
Veteran was treated after falling from a pole.  The November 
1973 Report of Medical Examination For Separation notes no 
abnormality as concerns the ankles, or feet.  There is no 
evidence of arthritis of either ankle or foot having 
manifested to a compensable degree within one year of 
separation from service.  The Veteran's former wife noted in 
a lay statement that, during their marriage and while the 
Veteran was in active service, he had waivers from 
participating in running tests.  This statement adds nothing 
of substance to the Veteran's claims related to his ankles 
and feet, as the most noteworthy disorder in the service 
treatment records are his knees.  The waivers referenced by 
his former wife most likely were related to his knees.  The 
statements offered by the appellant's spouse is not competent 
evidence linking either an ankle or foot disorder to service. 
 
The VA outpatient podiatry records note treatment of the 
appellant's feet, but none of those records note a diagnosis, 
opinion, or comment, to the effect that any ankle of foot 
disorder is causally linked to the Veteran's active service.  
The Board finds the Veteran's assertions of an in-service 
injury not credible..  Thus, the Board is constrained to find 
the preponderance of the evidence is against the claim on a 
both a presumptive and direct basis.  38 C.F.R. §§ 3.303, 
3.307, 3.309(a).  The benefit sought on appeal is denied.
 
Diabetes Mellitus.
 
VA outpatient treatment records note diabetes mellitus among 
the Veteran's diagnoses and problem areas.  Service treatment 
records are entirely negative for any entries related to 
complaints, findings, or treatment for, any complaints 
related to diabetes or diabetes-type symptoms.  The June 1973 
Report Of Medical Examination For Separation notes both 
albumin and sugar laboratory tests as negative.  The 
Veteran's endocrine system was assessed as normal.  There is 
no evidence of diabetes having manifested at least to a 
compensable degree within one year of separation from active 
service.  Thus, there is no factual basis for service 
connection on a presumptive basis as a chronic disease.  
38 C.F.R. §§ 3.307, 3.309(a).  A December 2006 statement of 
the Veteran vaguely hints at the prospect of Vietnam service, 
as he asserted VA should be seeking his in-service pay 
records related to temporary duty performed.
 
The RO inquired of the National Personnel Records Center , 
which advised that there was no evidence the Veteran ever 
served in Vietnam and, indeed, no record he ever served 
outside the United States.   None of the entries in the 
service treatment records indicate service in Vietnam.  Thus, 
neither is there a factual basis for presumptive service 
connection due to presumed herbicide exposure in Vietnam .  
38 C.F.R. §§ 3.307, 3.309(e).
 
None of the outpatient records related to the treatment of 
the Veteran's diabetes note an opinion, diagnosis, or 
comment, to the effect his diabetes is causally linked to his 
active service.  Thus, the Board is constrained to find the 
preponderance of the evidence is against the claim on a 
direct basis as well.  38 C.F.R. § 3.303.  The benefit sought 
on appeal is denied.
 
Hiatal Hernia.
 
VA treatment records note the Veteran's diagnosis with this 
disorder in 2005.  Service treatment records are entirely 
negative for any entries related to complaints, findings, or 
treatment for, any complaints related to a hiatal hernia or 
like symptoms.  The June 1973 Report Of Medical Examination 
For Separation notes the abdomen and viscera were assessed as 
normal.  Indeed, a hiatal hernia was not clinically manifest 
until 20+ years after separation from active service.  The 
outpatient treatment records note no evidence of an opinion 
or other evidence that a hiatal hernia is causally linked to 
the Veteran's active service.  
 
The Board notes that the RO did not refer these claims for a 
VA examination.  Under the VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that: 
1) the claimant has a current disability or signs and 
symptoms of a current disability; 2) the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and, 3) the record does 
not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  (Emphasis added)  The 
evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  The threshold for the duty to get an examination 
is rather low.   McLendon v. Nicholson, 20 Vet. App. 79 
(2006).
 
The Board finds no violation of the duty to assist, as 
elements 2 and 3 are lacking.  As noted, there is no 
competent evidence that either of these disorders may be 
associated with the Veteran's active service, and the 
evidence of record is more than sufficient to decide the 
appeal..
 


Secondary Service Connection
 
The Veteran claims entitlement to service connection for left 
shoulder, left hip, and bilateral ankle and foot disorders 
secondary to his service-connected bilateral patellofemoral 
syndrome.
 
Governing Law and Regulations
 
A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  Further, a disability which 
is aggravated by a service-connected disorder may be service 
connected to the degree that the aggravation is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995).
 
In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).
 
The earlier discussion of the Veteran's ankle and foot 
disorders is incorporated here by reference.  None of the 
associated medical records, including the VA podiatry 
records, note any causal connection between the Veteran's 
bilateral ankle and foot disorders and his service-connected 
bilateral knee disorder.  
 
The medical records note the Veteran's complaints of shoulder 
pain.  Service treatment records are, however, entirely 
negative for any entries related to complaints, findings, or 
treatment for, a shoulder disorder.  None of the associated 
medical records note any causal linkage between any shoulder 
disorder and the service-connected bilateral knee disorder.  
Further, the February 2005 examination report noted no 
secondary involvement of any upper extremity other than the 
Veteran's left wrist secondary to his bilateral knee 
disorder.  Private records of the late 1980s note complaints 
of pain between the shoulder blades secondary to a motor 
vehicle accident, and private records of 1990 note complaints 
of shoulder pain secondary to lifting a cabinet.  Thus, the 
Board finds the preponderance of the evidence is against the 
claim.  38 C.F.R. §§ 3.303, 3.310.
 
Service treatment records are entirely negative for any 
entries related to complaints, findings, or treatment for hip 
symptomatology.  An orthopedic entry of December 2003 notes 
that x-rays of the Veteran's hips showed minimal degenerative 
changes.  There is no evidence of any degenerative changes 
having manifested to a compensable degree within one year of 
the Veteran's separation from active service, or that 
degenerative changes are in any way connected to the 
bilateral knee disorder or secondary to any etiology other 
than the aging process.  Thus, the Board finds the 
preponderance of the evidence is against the claim.  
38 C.F.R. §§ 3.303, 3.307, 3.309(a). 3..310.
 
A final observation is in order as concerns all of the 
service connection claims..  In his written submissions, the 
Veteran implies the service treatment records which would 
support his claims have been lost.  To support this 
assertion, he submits an entry to the effect that his chart 
could not be located.  The Board finds this particular entry 
in the service treatment records to have very limited 
application to the overall state of the Veteran's service 
treatment records.  By the very terms of the entry, a 
military examiner at one point was specifically addressing 
whether the Veteran met the regulatory requirements for a 
medical evaluation board (MEB) and possible medical discharge 
solely for his knees.  The military examiner noted the 
Veteran's charts related to his knees could not be located at 
that point in time.  Still, the military examiner was more 
than familiar enough with the Veteran's treatment to opine he 
did not meet the requirements for a MEB.  The examiner's 
observation of the unknown locale of the Veteran's service 
treatment records clearly referred to that point in time, and 
did not suggest his service treatment records had been 
irretrievably lost.
 
Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt.  As the preponderance of the 
evidence is against the Veteran's claims the doctrine is not 
for application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).
 
 
ORDER
 
Entitlement to an evaluation higher than 20 percent for the 
period prior to May 9, 2002, and higher than 30 percent for 
the period beginning on September 1, 2002, for the limitation 
of motion symptomatology of left knee patellofemoral 
syndrome, status post-arthroscopy, is denied.
 
Entitlement to a separate evaluation not to exceed 10 percent 
for the non-limitation of motion symptomatology of left knee 
patellofemoral syndrome, status post-arthroscopy, for the 
period February 8 to April 19, 2002, is granted, subject to 
the law and regulations governing the award of monetary 
benefits.
 
Entitlement to an evaluation higher than 20 percent for right 
knee patellofemoral syndrome is denied.
 
Entitlement to a separate evaluation not to exceed 20 percent 
for the non-limitation of motion symptomatology of right knee 
patellofemoral syndrome for the period February 8 to April 
19, 2002, is granted, subject to the law and regulations 
governing the award of monetary benefits.
 
Entitlement to a total disability evaluation based on 
individual unemployability is denied.
 
The appeal of the issue of entitlement to a compensable 
evaluation for bilateral  knee patellofemoral syndrome for 
the period prior to October 1998 is dismissed.
.
Entitlement to service connection for cervical and 
thoracolumbar spine disorder as secondary to bilateral 
patellofemoral syndrome is denied.
 
Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
low back disorder is denied.
 
Entitlement to service connection for diabetes mellitus is 
denied.
 
Entitlement to service connection for left shoulder disorder 
secondary to bilateral patellofemoral syndrome is denied.
 
Entitlement to service connection for a bilateral ankle 
disorder secondary to bilateral patellofemoral syndrome, is 
denied.
 
Entitlement to service connection for a bilateral foot 
disorder secondary to bilateral patellofemoral syndrome, is 
denied.
 
Entitlement to service connection for a hiatal hernia is 
denied.
 
Entitlement to service connection for left hip disorder 
secondary to bilateral patellofemoral syndrome is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


